DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               MARVIN CRAIG,
                                 Appellant,

                                     v.

                          DOROTHY SMITH,
                             Appellee.

                               No. 4D18-3212

                           [January 8, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No.
062018DR007142AXDVCE.

   Marvin Craig, Fort Lauderdale, pro se.

   No appearance for appellee.

PER CURIAM.

  Affirmed. See Ricketts v. Ricketts, 790 So. 2d 1265 (Fla. 5th DCA
2001).

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.